PER CURIAM.
By this appeal, appellant challenges the judgment of conviction, pursuant to a nolo contendere plea, of the offenses of possession of narcotic paraphernalia and possession of an hallucinogenic drug.
*822The Public Defender has filed a brief in this cause in which he concludes that he can find no assignable error in the trial proceedings. Appellant was afforded the opportunity to file a brief in her own behalf, which she has now done.
We have reviewed the entire record in this cause and conclude that the nolo con-tendere plea was properly accepted by the trial court and that appellant has failed to demonstrate reversible error in the proceedings below.
The judgment appealed is therefore affirmed.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.